Citation Nr: 1704687	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  11-22 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel



INTRODUCTION

The Veteran had active naval service from July 1950 to June 1954, including service in the Republic of Korea during the Korean Conflict.

This case comes before the Board of Veteran's Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  The Board previously denied the issues on appeal in a June 2015 decision.  However, in August 2016, the U.S. Court of Appeals for Veterans' Claims (Court) vacated the Board's decision and remanded the matters for further adjudication.  After providing the Veteran the opportunity to submit additional evidence, the matters are once again before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the appeal period, the Veteran's acquired psychiatric disorder has been characterized by panic attacks, impairment of memory, and disturbances of motivation and mood; occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, impaired impulse control, near-continuous panic or depression affecting ability to function independently, appropriately and effectively, spatial disorientation, speech that is intermittently illogical, obscure, or irrelevant, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships, have not been shown.

2.  The evidence does not indicate that the Veteran is unemployable due to his acquired psychiatric disorder.


CONCLUSION OF LAW

1.  The criteria for an initial rating in excess of 50 percent for an acquired psychiatric disorder, characterized as PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  

Next, it is noted that this appeal was remanded by the Court in August 2016 in order for the Board to provide a detailed rationale of its reasons or bases for reliance on the April 2014 VA examination, or to provide the Veteran with a new examination.  The Board finds that a new examination is not necessary.  The Veteran received relevant VA examinations in July 2009, October 2011, August 2012, and April 2014.  With the exception of the April 2014 examiner's TDIU analysis, the examiners reviewed the accurate history, considered lay statements, provided clinical findings and diagnoses, and offered a definite opinion with a detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board has utilized the Veteran's statements, medical treatment notes, and VA examinations to provide a comprehensive analysis of how the Veteran's disability causes occupational impairment.  Thus, the Board is now satisfied there has been substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Disability Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In a November 2010 rating decision, the Veteran was service connected for an acquired psychiatric disorder, specifically PTSD, but he has since disagreed with the assigned rating; a 50 percent rating was assigned under 38 C.F.R. § 4.130, DC 9411 (addressing PTSD).  The Veteran asserts that his mental health, nightmares, anxiety, depression, and sleep deprivation affect him to the point where he is unable to work.  

In order to warrant the next-higher 70 percent rating, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control (such as unprovoked irritability with periods of violence); near-continuous panic or depression affecting ability to function independently, appropriately and effectively; spatial disorientation; speech intermittently illogical, obscure, or irrelevant; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411 (2016).

Based on the evidence of record, the Board determines that a rating in excess of 50 percent is not warranted.  Specifically, the record indicates that the Veteran's symptoms have been more or less stable throughout the appeal period.  Although there are periods in which the Veteran reported worsening symptoms, there are also periods in which the Veteran has reported much-improved symptoms.  

For example, throughout the appeal period, the Veteran maintained good personal hygiene and a neat appearance.  Additionally, he spoke appropriately with clear thought content.  In March 2009, a mental health social worker noted that the Veteran was neatly dressed and groomed.  His speech was appropriate and his thought content was clear with no suicidal or homicidal thoughts or ideations.  Multiple medical records reflect that the Veteran maintained the same clarity of speech and thought through July 2009.  In October 2009, November 2009, November 2010, December 2010, and June 2011, the Veteran continued to maintain clarity of speech and thought.  In June 2014, the Veteran was determined to be alert, fully oriented, and cooperative, with good eye contact and a positive, pleasant attitude.  

While the Veteran has displayed disturbances of motivation and mood, it does not appear that it impacts his ability to function independently.  For example, in a July 2009 VA examination, the Veteran reported an increase in anger and irritability that was typically expressed as road rage.  He also appeared to be experiencing a high level of anxiety that translated into weakness and exhaustion.  He had increased worry and rumination with night sweats.  He appeared to be erratic and showing inconsistency in mood, affect, and behavior.  However, this does not, in the Board's opinion, rise to the level of "unprovoked irritability and periods of violence."  

Similarly, while the Veteran stated in September 2012, that he had lost interest in a lot of things and had little motivation, this did not appear to prohibit him from functioning independently.  Moreover, while he stated in March 2014 that he experienced depression, insomnia, and worsening anxiety in crowds, this does not represent "near continuous panic or depression."  Significantly, he denied having suicidal thoughts at that time.  Moreover, while he reported infrequent periods of a moderately depressed mood that lasted one to two days in April 2014, he denied frequent hopelessness or crying.  Finally, while he endorsed hypervigilance and an exaggerated startle response in April, June and August 2014, such symptoms were infrequent.  Indeed, in September 2014, the Veteran denied stress, anxiety, or depression.  

While it is true that the Veteran also exhibited chronic sleep impairment, such symptoms are contemplated under DC 9411 as milder than those required for a 70 rating.  Specifically, in March 2009, he complained of nightmares several nights a week, where he woke up fighting, kicking, and swinging his arms.  However, in February 2010, the Veteran reported fewer nightmares and in April 2010, he reported no nightmares.  Similarly, while the Veteran's nightmares increased again and became very frequent in June 2010, he reported only one month later that he experienced fewer nightmares, was sleeping better, and feeling relatively well.  In September 2012, the Veteran reported that his nightmares had returned.  During an April 2014 VA examination, the Veteran reported once a week nightmares with distressing thoughts of his military service three times a month.  

Similarly, while the Veteran displayed impaired memory and judgment, these symptoms are already accounted for in his current disability rating.  The October 2011 examiner noted that the Veteran had impaired concentration secondary to PTSD.  On one occasion, the Veteran stated that he had trouble with his speech.  In August 2012, the Veteran stated that he was experiencing word finding difficulties although this was not observed by the examiner.  In September 2012, the Veteran expressed concern about losing his memory.  The Veteran stated in April 2014 that he had trouble remembering names.  In June 2014 the Veteran's insight and judgment were deemed to be intact.  

Although the Veteran exhibited a homicidal ideation on one occasion, a single instance of such symptoms does not represent a pattern of symptoms sufficient to warrant an increased rating.  Moreover, while he the Veteran reported nightmares as well as anger and irritability in August 2012, he denied suicidal thoughts.  Even though he admitted to having periodic homicidal thoughts toward enemy soldiers, he had not seriously thought about acting on it, although it was in the back of his mind.  Despite the Veteran's homicidal ideation, the examiner determined that his judgment, insight, and impulse control appeared adequate.

The Veteran was noted to be able to function independently.  In March 2013, the Veteran was noted to be independent in the Lawton-Brody Instrumental Activities of Daily Living Scale.  For example, the Veteran was able to use the telephone, shop, prepare food, maintain house and laundry, travel independently, take care of his medications, and care for his finances.  

Based on the symptoms clinically observed, the Veteran has experienced some of the relevant symptoms that might support a rating in excess of 50 percent.  For example, he has exhibited a homicidal ideation (but no intent) and some periods of depression and unprovoked irritability.  However, in the Board's view, the criteria for the next-higher 70 percent rating depict a level of impairment, when viewed as a whole, are more severe than the symptoms displayed by the Veteran.  Indeed, many of these objective symptoms, to include obsessional rituals, near-continuous panic or depression affecting ability to function independently, appropriately and effectively, spatial disorientation or intermittent speech or neglect of personal appearance and hygiene have not been demonstrated.

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of occupational and social impairment, such as difficulty in adapting to stressful circumstances or the inability to establish and maintain effective relationships that may cause deficiencies in most areas, to include social and occupational inadaptability.

In this regard, it is clear that the Veteran's disorder reflects some impact his social and occupational functioning.  Nevertheless, the evidence does not indicate that a rating in excess of 50 percent is warranted.  

Specifically, although the Veteran isolates himself on occasion, he has a strong social network with his family and motorcycle club.  During his August 2009 examination, the Veteran reported that he and his wife were married for 45 years before her illness and death.  He had 3 children whom he had a good relationship with.  He had resided with a partner for the past 7 years.  In September 2010, the Veteran recognized that he was isolating himself more socially.  In an October 2011 VA examination, the Veteran reported positive interactions with others in his family.  He mentioned that he belonged to a motorcycle club and interacted well with other club members.  He reported overall positive relationships with those whom he interacts with.  

Moreover, during the August 2012 examination, the Veteran reported that he continued to enjoy his motorcycle club.  He also enjoyed fishing, but his back difficulties prevented him from fishing.  During an April 2014 VA examination, the Veteran's impairment was characterized as "mild."  Indeed, he stated that he interacted socially with women and that he had a good relationship with his children and grandchildren, whom he saw weekly.  Moreover, when he recently spent four months in Florida, he makes friends while there.  In October 2014, the Veteran reported that he liked to get out of his apartment and go out to eat.

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Veteran's GAF score was measured on multiple occasions.  The Veteran's GAF score was 65 in August 2005 and March 2009.  In July 2009 and August 2010, the Veteran's GAF score was 75.  In January 2012, the Veteran's GAF score was 60.  A GAF score of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job); GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers); and GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.).  Diagnostic and Statistical Manual of Mental Disorders, 5th ed., American Psychiatric Association (DSM-V) (2013).

Here, the Board finds that a GAF score in the range of 60 to 75 is consistent with the symptoms the Veteran displayed.  However, this level of impairment does not constitute occupational and social impairment with deficiencies in most areas.

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his PTSD is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his acquired psychiatric disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  Therefore, based on the evidence of record, the Board determines that a 50 percent rating is warranted for the Veteran's PTSD. 

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, as was established in Mauerhan, 16 Vet. App. at 444, a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, and no relevant symptoms have been excluded in the Board's analysis.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


Based on evidence of record, the Board determines that an increased rating for the Veteran's PTSD is not warranted for any period on appeal.  As such, the appeal is denied

TDIU

In August 2010, the Board determined that the issue of TDIU had been raised by the record.  The Board noted that the Veteran indicated that he had recently stopped working as a salesman due to his anxiety and related mental health problems.  In a March 2014 form, the Veteran indicated that his last date of employment was December 29, 2007.  He was working as a salesman on commission for a retailer.

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2016).  A total disability rating for compensation purposes may be assigned on the basis of "individual unemployability," or when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2016).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id. 

If a veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to C&P for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

In all cases, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16 (b) (2016).

In this case, the Veteran is service connected for PTSD (with a 50 percent disability rating) and scars of the right hand and wrist (0 percent).  His combined disability rating is not at least 70 percent, and he does not have a single disability of 60 percent or more.  Therefore, the requirements under 38 C.F.R. § 4.16 (a) have not been met.

While the Veteran fails to meet the applicable percentage standards, the Board has nevertheless considered whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, and whether TDIU is warranted on an extraschedular basis.  Although the Veteran was previously referred for TDIU on an extraschedular basis, the Director of the Compensation and Pension Service determined that the Veteran's condition did not preclude all types of employment.

The Veteran's PTSD may affect his ability to maintain employment.  However, in the Board's view, the impairment brought on by this disability is insufficient to deem him "unemployable" per VA regulations.  Specifically, while the record does indicate that the Veteran retired from his sales job at a major retailer, the record does not show that he has sought out other employment.  Even if the Veteran experienced difficulty finding employment, the mere inability to secure employment and the state of being "unemployable" are separate and distinct from one another.

The Board also recognizes that the Veteran has suffered from social withdrawal, memory loss and concentration problems, and these symptoms could act to impair his ability to work.  The Board also acknowledges that VA examiners have had mixed views regarding the Veteran's ability to work.  For example, in October 2011, the Veteran stated that he could not function in a work setting as he was distracted by thoughts of the military.  That impacted his ability to function at a consistent and productive level.  Although he had shown some improvement in his ability to cope with symptoms, the examiner stated that symptoms still remain so as to interfere with his ability to function in a work setting on a consistent level.  Additionally, the August 2012 examiner found that the Veteran's PTSD would impair his ability to obtain and sustain employment.  Although he previously enjoyed interacting with people while selling applications, his most recent history showed increased interpersonal conflict and decreased ability to get along with others.  Moreover, the Veteran reported during his August 2012 examination that he had tried to do some volunteer work at VA, but he had some conflict with his supervisor.  Finally, in April 2014, the examiner noted that the Veteran had been unemployed since he was 75 years old.  He quit because he was having sleep problems with nightmares.  He had trouble getting the job done and he couldn't remember everything he needed to remember.  He also didn't enjoy being around people.  If he could have stayed, he would.

Overall, the Board agrees with C&P that the Veteran may experience some social and occupational impairment resulting from his psychiatric disability, and this is consistent with the 50 percent disability rating he receives for it.  However, despite some suggestions by evaluating professionals that such symptoms may make him unemployable, the evidence as a whole indicates that this is not the case, as there are many areas of employment that appear reasonably available to the Veteran, given the skills that he has gained from his sales experience.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  Although the Veteran may not be able to continue his previous career in sales, he may have the opportunity to work in a position that utilizes the skills he gained from his decades of experience.  He would be able to work in a position that limits social interaction and that relies less on the Veteran's memory.

In considering whether TDIU is warranted, the Board has also considered the Veteran's statements that his service-connected disabilities render him unemployable.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify to the extent to which his service-connected disabilities render him unemployable according to the pertinent VA regulations. 

Therefore, as the evidence also does not establish that the Veteran is unemployable due to his service connected disabilities, the appeal is denied


ORDER

Entitlement to an evaluation in excess of 50 percent for an acquired psychiatric disorder, characterized as PTSD, is denied.

Entitlement to TDIU is denied.



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


